Name: 96/503/EC: Commission Decision of 26 July 1996 authorizing Portugal and the United Kingdom to pay the processing premium provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal, for animals withdrawn from production before exceeding the age of 20 days (Only the English and Portuguese texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  Europe;  agricultural structures and production;  animal product
 Date Published: 1996-08-14

 Avis juridique important|31996D050396/503/EC: Commission Decision of 26 July 1996 authorizing Portugal and the United Kingdom to pay the processing premium provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal, for animals withdrawn from production before exceeding the age of 20 days (Only the English and Portuguese texts are authentic) Official Journal L 204 , 14/08/1996 P. 0019 - 0019COMMISSION DECISION of 26 July 1996 authorizing Portugal and the United Kingdom to pay the processing premium provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and veal, for animals withdrawn from production before exceeding the age of 20 days (Only the English and Portuguese texts are authentic) (96/503/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 1357/96 (2), and in particular Article 4i (4) thereof,Whereas, pursuant to Article 4i (1) of Regulation (EEC) No 805/68, the processing premium applies to animals withdrawn from production before passing the age of 10 days; whereas, however, pursuant to paragraph 4 of that provision, the Commission may authorize a Member State to pay the premium for animals withdrawn before exceeding the age of 20 days, on the basis of a duly substantiated request setting out appropriate control measures; whereas Portugal and the United Kingdom have each submitted a request accompanied by a programme of control measures intended to prevent any abuse and to ensure in particular that these animals are excluded from human consumption; whereas, therefore, the authorization requested should be granted;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS DECISION:Article 1 Portugal and the United Kingdom are hereby authorized to grant the processing premium provided for in Article 4i of Regulation (EEC) No 805/68 for animals withdrawn from production before exceeding the age of 20 days.Article 2 This Decision is addressed to the Portuguese Republic and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 26 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 175, 13. 7. 1996, p. 9.